DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
1.	The terminal disclaimer filed on 11 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,975,554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

2.	The terminal disclaimer filed on 11 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,933,877, U.S. Patent No. 10,328,982 and U.S. Patent No. 8,985,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 2-5, 8, 12, 14-16, 19, 21, 36-40, 42, 43, 45 and 46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jung (KR 100829059 B1; newly cited and applied).
	Regarding claims 2-5, 8, 12, 14-16, 19 and 21, Jung discloses a track system (Fig. 4) for a vehicle 400, the track system comprising: a plurality of wheels 420, 430; and a track (comprised of 410 and pads 210) disposed around the wheels (Fig. 4), the track including elastomeric material (“rubber” as described in line 25 of the machine translation) to flex about the wheels, the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground-engaging outer surface (evident from Fig. 4); wherein the track system comprises a sensor 111 configured to sense a load in the track system and spaced from axles of the wheels that define axes of rotation of the wheels (lines 36 and 102-116 of machine translation), wherein the sensor is part of the track (Figs. 2 and 3; lines 81-83 of machine translation), wherein: the track comprises a plurality of projections (pads 210) projecting from a given one of the ground-engaging outer surface and the inner surface of the track (Fig. 3); and the sensor is disposed in a particular one of the projections of the track (Figs. 2 and 3; lines 81-83 of machine translation), wherein the given one of the ground-engaging outer surface and the inner surface of the track is the inner surface of the track (Fig. 3), wherein: the wheels include a drive wheel 420 configured to drive the track (Fig. 4); and the sensor is located to overlap the drive wheel in a longitudinal direction of the track system (note that inasmuch as the sensor is located in the pad 210 which is entrained about the drive wheel, it would overlap the drive wheel in the longitudinal direction of the track system as evident from Fig. 4), wherein the sensor is a pressure sensor and the load is pressure between the track and a given one 430 of 120 to perform an action (buzzer 132 is sounded as described in lines 113-116 of the machine translation) related to controlling the vehicle (lines 102-116 of machine translation), wherein the sensor comprises a wireless transmitter 112 configured to wirelessly transmit the signal (lines 104-106 of the machine translation), wherein the action related to controlling the vehicle is an action controlling the track system (lines 113-116 of the machine translation), wherein the load is indicative of loading on the track and the action related to controlling the vehicle is based on the loading on the track (lines 102-116 of machine translation), and wherein: the sensor is a first sensor 111; and the track system comprises a second sensor 111 (implicit inasmuch as the track comprises a plurality of pads 210).  
	Regarding claims 36-40, 42, 43, 45 and 46, Jung discloses a track (comprised of 410 and pads 210) for traction of a vehicle 400 on a ground, the track being movable around a plurality of wheels 420, 430, the track comprising elastomeric material (“rubber” as described in line 25 of the machine translation) to flex about the wheels, the track comprising: a ground-engaging outer surface configured to engage the ground (evident from Fig. 4); an inner surface opposite to the ground-engaging outer surface (evident from Fig. 4); and  a sensor 111 configured to sense a load (lines 36 and 102-116 of machine translation), comprising a plurality of projections (pads 210) projecting from a given one of the ground-engaging outer surface and the inner surface of the track, wherein the sensor is disposed in a particular one of the projections of the track.  
38. (new) The track of claim 37, wherein the given one of the ground-engaging outer surface and the inner surface of the track is the inner surface of the track (Figs. 2 and 3; lines 81-83 of machine translation), wherein the load is between the track and a given one 430 of the wheels 430 of the wheels (lines 36 and 102-116 of machine translation), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus 120 to perform an action (buzzer 132 is sounded as described in lines 113-116 of the machine translation) related to controlling the vehicle (lines 102-116 of machine translation), wherein the sensor comprises a wireless transmitter 112 configured to wirelessly transmit the signal (lines 104-106 of the machine translation), wherein the load is indicative of loading on the track and the action related to controlling the vehicle is based on the loading on the track (lines 102-116 of machine translation), and wherein: the sensor is a first sensor 111; and the track system comprises a second sensor 111 (implicit inasmuch as the track comprises a plurality of pads 210).  

6.	Claims 2, 6, 12, 14, 16, 19, 21, 22, 25, 26, 28, 31 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brandenburger (GB 2360501 A; newly cited and applied).
	Regarding claims 2, 6, 12, 14, 16, 19 and 21, Brandenburger discloses a track system 20 for a vehicle 10, the track system comprising: a plurality of wheels 14, 16, 18; and a track 12 disposed around the wheels, the track including elastomeric material (rubber) to flex about the wheels (Fig. 1; Abstract; lines 7-8 of page 6), the track comprising a ground-engaging outer surface 36 configured to engage a ground and an inner surface 34 opposite to the ground-engaging outer surface (Fig. 2); wherein the track system comprises a sensor 90 configured to sense a load (i.e. contact pressure between the guide elements 38 of the track and the idler wheel 16 as described in lines 21-26 of page 8) in the track system and spaced from axles of the wheels that define axes of rotation of the wheels (Fig. 2), wherein the sensor is considered to be part of a 16 inasmuch as it is within both the radial and axial confines of the wheel as shown in Fig. 2, wherein the sensor is a pressure sensor and the load is pressure between the track and a given one of the wheels (lines 21-26 of page 8), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus (“laptop”) to perform an action (“pivoting the idler wheel 16”) related to controlling the vehicle (line 27 of page 10 through line 14 of page 11), wherein the action related to controlling the vehicle is an action controlling the track system (line 27 of page 10 through line 14 of page 11), wherein the load (contact pressure between the guide elements 38 of the track and the idler wheel 16 as described in lines 21-26 of page 8) is indicative of loading on the track and the action related to controlling the vehicle is based on the loading on the track (line 27 of page 10 through line 14 of page 11), and wherein: the sensor is a first sensor 90; and the track system comprises a second sensor 92.  
	Regarding claims 22, 25, 26, 28, 31 and 33, Brandenburger discloses a wheel 16 for a track system for a vehicle, the track system comprising a track 12 configured to be disposed around a plurality of wheels 14, 16, 18 that includes the wheel, the track including elastomeric material (rubber) to flex about the wheels (Fig. 1; Abstract; lines 7-8 of page 6), the track comprising a ground-engaging outer surface 36 configured to engage a ground and an inner surface 34 opposite to the ground-engaging outer surface (Fig. 2), the wheel comprising a sensor 90 configured to sense a load between the wheel and the track (i.e. contact pressure between the guide elements 38 of the track and the idler wheel 16 as described in lines 21-26 of page 8), wherein the sensor is a pressure sensor and the load is pressure between the wheel and the track (lines 21-26 of page 8), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus (“laptop”) to perform an action (“pivoting the idler wheel 16”) related to controlling the vehicle (line 27 of page 10 through line 14 of page 11), wherein the action related to controlling the vehicle is an action controlling the track system (line 27 of page 10 through line 14 of page 11), wherein the load (contact pressure between the guide elements 38 of the track and the idler wheel 16 as described in lines 21-26 of page 8) is indicative of loading on the track and the action related to controlling the vehicle is based on the loading on the track (line 27 of page 10 through line 14 of page 11), and wherein: the sensor is a first sensor 90; and the track system comprises a second sensor 92.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

9.	Claims 15 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandenburger in view of Jung.
	Brandenburger fails to expressly disclose its sensor comprising a wireless transmitter configured to wirelessly transmit the signal.
	Jung, however, as noted above, teaches the use of a wireless transmitter 112 configured to wirelessly transmit the signal (lines 104-106 of the machine translation).
	It would have been obvious to one having ordinary skill in the art to have modified track system of Brandenburger by utilizing a wireless transmitter, such as taught by Jung, to eliminate the need for wires extending from the sensor.

Allowable Subject Matter
10.	Claims 7, 9-11, 13, 17, 18, 20, 24, 29, 30, 32, 41 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant’s arguments with respect to independent claims 2, 22 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kip T Kotter/Primary Examiner, Art Unit 3617